DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 15 January 2021 is acknowledged.  Claim 4 has been cancelled.  Claim 1 has been amended.  Claims 1, 2, 5-8, and 10 are pending.

Response to Arguments
Applicant’s cancellation of claim 4 is sufficient to overcome the 35 U.S.C. 112(b)&(d) rejections of claim 4 made in the non-final rejection filed 24 November 2020.  The 35 U.S.C. 112(b)&(d) rejections of claim 4 have been withdrawn.
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1, 2, 4-8, and 10 made in the non-final rejection filed 24 November 2020.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1, 2, 4-8, and 10 have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

de Brabander et al. (US Patent Application Publication 2012/0248063, hereinafter de Brabander ‘063) in view of Shaw et al. (US Patent 5,719,073), Takagi (Japanese Kokai Publication H06-331471, hereinafter Takagi ‘471), and Suguro (US Patent Application Publication 2013/0069195, hereinafter Suguro ‘195), all four of record, teach the method substantially as claimed for the reasons set forth in the non-final rejection filed 24 November 2020.  However, de Brabander ‘063 fails to teach at least wherein the membrane has a multilayer structure comprising a single crystal silicon layer and a silicon oxide layer; and the recited steps for forming said membrane.
Takagi ‘471 teaches (FIG. 2) forming a membrane (4) having a multilayer structure (2 and 3) comprising a single crystal silicon layer (3) and a silicon oxide layer (2), wherein the oxide layer is formed by oxidizing a surface of a single crystal silicon substrate (30) ([0009]).  However, Takagi ‘471 teaches neither a trench substrate, nor the specific arrangement of how said membrane would be arranged on said trench substrate as required by the amended claim.
Suguro ‘195 teaches (FIG. 1A-1F) a smart cut technique comprising injecting ions (23) to a predetermined depth in a substrate (11), bonding said substrate to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893